 

Exhibit 10(A)

 

THE ST. PAUL COMPANIES, INC.

SENIOR EXECUTIVE PERFORMANCE PLAN


1.               PURPOSE

The purpose of The St. Paul Companies, Inc. Senior Executive Performance Plan is
to permit The St. Paul Companies, Inc. (the “Company”), through awards of annual
incentive compensation which satisfy the requirements for performance-based
compensation under Section 162(m) of the Internal Revenue Code, to attract and
retain executives and to motivate these executives to promote the profitability
and growth of the Company.


2.               DEFINITIONS

“AFTER-TAX OPERATING EARNINGS” shall mean, for each Performance Period, the
Company’s net income from continuing operations as reported in the Company’s
income statement for the Performance Period, adjusted to eliminate the after-tax
effects of net realized investment gains or losses in the fixed maturities and
real estate portfolios, extraordinary items, and the cumulative effect of
accounting changes, each as defined by accounting principles generally accepted
in the United States.  This amount will be further adjusted to eliminate the
after-tax impact of any restructuring charges (as reported in the footnotes to
the Company’s financial statements), losses from catastrophes (as designated by
the Insurance Service Office’s Property Claims Service Group, the Lloyd’s Claim
Office, Swiss Reinsurance Company’s sigma report, or a comparable report or
organization generally recognized by the insurance industry) in the Company’s
“ongoing” businesses (as reported in press releases announcing its financial
results), and underwriting results of all businesses (except “voluntary pools
and other”) included in the Company’s “Other” segment in those press releases.

 “AWARD” shall mean the amount granted to a Participant by the Committee for a
Performance Period.

“BEGINNING TOTAL COMMON STOCKHOLDERS’ EQUITY” shall mean, for each Performance
Period, the Company’s total common stockholders’ equity as reported in the
Company’s balance sheet for the beginning of the Performance Period, excluding
net unrealized appreciation or depreciation of investments.

“BOARD” shall mean the Board of Directors of the Company.

“CODE” shall mean the Internal Revenue Code of 1986, as amended.

--------------------------------------------------------------------------------


 

“COMMITTEE” shall mean the Personnel and Compensation Committee of the Board or
any subcommittee thereof which meets the requirements of Section 162(m)(4)(C) of
the Code.

“EXCHANGE ACT” shall mean the Securities Exchange Act of 1934, as amended.

“EXECUTIVE” shall mean any covered employee as defined in Section 162(m) of the
Code and, in the discretion of the Committee, any other executive officer of the
Company or its Subsidiaries.

 “PARTICIPANT” shall mean, for each Performance Period, each Executive who is a
“covered employee” (as defined in Section 162(m) of the Code) for that
Performance Period, unless otherwise determined by the Committee in its sole
discretion.

“PERFORMANCE PERIOD” shall mean the Company’s fiscal year or any other period
designated by the Committee with respect to which an Award may be granted.

“PLAN” shall mean The St. Paul Companies, Inc. Senior Executive Performance
Plan, as amended from time to time.

“RETURN ON EQUITY” shall mean, for each Performance Period, the percentage
equivalent to the fraction resulting from dividing After-Tax Operating Earnings
by Beginning Total Common Stockholders’ Equity.

“STOCK PLANS” shall mean The St. Paul Companies, Inc. Amended and Restated 1994
Stock Incentive Plan and/or any prior and successor stock plans adopted or
assumed by the Company.

“SUBSIDIARY” shall mean any entity that is directly or indirectly controlled by
the Company or any entity, in which the Company has at least a 50% equity
interest.


3.               ADMINISTRATION

The Plan shall be administered by the Committee, which shall have full authority
to interpret the Plan, to establish rules and regulations relating to the
operation of the Plan, to select Participants, to determine the maximum Awards
and the amounts of any Awards and to make all determinations and take all other
actions necessary or appropriate for the proper administration of the Plan. 
Before any payments are made under the Plan, the Committee shall certify in
writing that the Return on Equity required by Section 4(b) has been met.  The
Committee’s interpretation of the Plan, and all actions taken within the scope
of its authority, shall be final and binding on the Company, its stockholders
and Participants, Executives, former Executives and their respective successors
and assigns.  No member of the Committee shall be eligible to participate in the
Plan.

2

--------------------------------------------------------------------------------


 


4.               DETERMINATION OF AWARDS

(a)   Prior to the beginning of each Performance Period, or at such later time
as may be permitted by applicable provisions of the Code, the Committee shall
establish for each Participant a maximum Award, expressed as a percentage of the
incentive pool for the Performance Period pursuant to paragraph (b) of this
section, provided that the maximum percentage for any single Participant shall
not exceed 50%.

(b)   If the Return on Equity for a Performance Period is greater than 8%, the
incentive pool for the Performance Period shall be equal to 1.5% of After-Tax
Operating Earnings.  If the Return on Equity for a Performance Period is equal
to or less than 8%, the incentive pool shall be $0.

(c)   Following the end of each Performance Period, the Committee may determine
to grant to any Participant an Award, which may not exceed the maximum amount
specified in paragraph (a) of this section for such Participant.  The aggregate
amount of all Awards under the Plan for any Performance Period shall not exceed
100% of the incentive pool pursuant to paragraph (b) of this section.


5.               PAYMENT OF AWARDS

Each Participant shall be eligible to receive, as soon as practicable after the
amount of such Participant’s Award for a Performance Period has been determined,
payment of all or a portion of that Award.  Awards may be paid in cash, stock,
restricted stock, options, other stock-based or stock-denominated units or any
combination thereof determined by the Committee.  Equity or equity-based awards
may be granted under the terms and conditions of the applicable Stock Plan. 
Payment of the award may be deferred in accordance with a written election by
the Participant pursuant to procedures established by the Committee.


6.               AMENDMENTS

The Committee may amend the Plan at any time and from time to time, provided
that no such amendment that would require the consent of the stockholders of the
Company pursuant to Section 162(m) of the Code or the Exchange Act, or any other
applicable law, rule or regulation, shall be effective without such consent.  No
such amendment which adversely affects a Participant’s rights to, or interest
in, an Award granted prior to the date of the amendment shall be effective
unless the Participant shall have agreed thereto in writing.


7.               TERMINATION

The Committee may terminate this Plan at any time.  In such event, and
notwithstanding any provision of the Plan to the contrary, payment of deferred
amounts plus any earnings may be accelerated with respect to any affected
Participant in the discretion of the Committee and paid as soon as practicable;
but in no event shall the termination of the Plan adversely affect the rights of
any Participant to deferred amounts previously awarded such Participant, plus
any earnings thereon.

3

--------------------------------------------------------------------------------


 


8.               OTHER PROVISIONS


        (A)   NO EXECUTIVE OR OTHER PERSON SHALL HAVE ANY CLAIM OR RIGHT TO BE
GRANTED AN AWARD UNDER THIS PLAN UNTIL SUCH AWARD IS ACTUALLY GRANTED.  NEITHER
THE ESTABLISHMENT OF THIS PLAN, NOR ANY ACTION TAKEN HEREUNDER, SHALL BE
CONSTRUED AS GIVING ANY EXECUTIVE ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE
COMPANY.  NOTHING CONTAINED IN THIS PLAN SHALL LIMIT THE ABILITY OF THE COMPANY
TO MAKE PAYMENTS OR AWARDS TO EXECUTIVES UNDER ANY OTHER PLAN, AGREEMENT OR
ARRANGEMENT.


        (B)   THE RIGHTS AND BENEFITS OF A PARTICIPANT HEREUNDER ARE PERSONAL TO
THE PARTICIPANT AND, EXCEPT FOR PAYMENTS MADE FOLLOWING A PARTICIPANT’S DEATH,
SHALL NOT BE SUBJECT TO ANY VOLUNTARY OR INVOLUNTARY ALIENATION, ASSIGNMENT,
PLEDGE, TRANSFER, ENCUMBRANCE, ATTACHMENT, GARNISHMENT OR OTHER DISPOSITION.


        (C)   AWARDS UNDER THIS PLAN SHALL NOT CONSTITUTE COMPENSATION FOR THE
PURPOSE OF DETERMINING PARTICIPATION OR BENEFITS UNDER ANY OTHER PLAN OF THE
COMPANY UNLESS SPECIFICALLY INCLUDED AS COMPENSATION IN SUCH PLAN.


        (D)   THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM AWARDS ANY TAXES
OR OTHER AMOUNTS REQUIRED TO BE WITHHELD BY LAW.


        (E)   ALL QUESTIONS PERTAINING TO THE CONSTRUCTION, REGULATION, VALIDITY
AND EFFECT OF THE PROVISIONS OF THE PLAN SHALL BE DETERMINED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF MINNESOTA WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAWS.

        (f)    If any provision of this Plan would cause Awards not to
constitute “qualified performance-based compensation” under Section 162(m) of
the Code, that provision shall be severed from, and shall be deemed not to be a
part of, the Plan, but the other provisions hereof shall remain in full force
and effect.

 

        (g)   No member of the Committee or the Board, and no officer, employee
or agent of the Company shall be liable for any act or action hereunder, whether
of commission or omission, taken by any other member, or by any officer, agent,
or employee, or, except in circumstances involving bad faith, for anything done
or omitted to be done in the administration of the Plan.

 


9.               EFFECTIVE DATE

The Plan shall be effective as of January 1, 2002, subject to approval by the
stockholders of the Company in accordance with Section 162(m) of the Code.

4

--------------------------------------------------------------------------------